DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 05/13/2022 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.

Status of Claims
The status of the claims as filed in the reply dated 05/13/2022 are as follows: 
Claims 1-14 are pending;
Claims 13 and 14 are withdrawn from consideration;
Claims 1-12 are being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“reinforcing elements” in claim 1, line 6. However, claim 1 further recites in lines 7 that the reinforcing elements are obtained from a cut and fold of the reinforcement plate material. which per Page. 4, Lines [2-3] is sufficient structure to perform the claimed function.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other plates".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets “the other plates" to read as if applicant meant to recite the “stack of plates”.
Claim 7 recites the limitation " the circulation of fluid".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets "the circulation of fluid" to read as "a circulation of fluid".
Claim 8 recites the limitation "the two corners".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets "the two corners" to read as "two corners".  
Claims 2-12 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by MENDLER (US5927394A).
Regarding claim 1, MENDLER discloses a heat exchanger (see Figure 2) comprising: 
a stack of plates (2) comprising a lower plate (see the lowest plate 2’) onto which the other plates are stacked (see Figure 2); 
a fixation plate (17); and 
a reinforcement plate (12) between the fixation (17) plate and the lower plate (2’) wherein the reinforcement plate (12) has reinforcing elements (see 13 and/or 14 in Figure 4) obtained from a cut and fold of the reinforcement plate material,(MENDLER teaches in Col. 3, Lines [16-30] that “the reinforcing plate 12, is placed on a base plate 17 which has a Surrounding edge 18 for holding the cooler block 1 and at least two laterally projecting tab areas 19 are provided in which fastening Screws 20 exist for the fastening on the engine block 9. The reinforcing plate 12 can be soldered to the plate 2’ adjoining it as wall as to the base plate 17. The Surrounding edge 18 forms a receiving device into which the Surrounding edge 18 forms a receiving device into which the end of the cooler block 1 with the reinforcing plate 12 and its upwardly bent tabs 13 and 14 is fitted”). 

Regarding claim 4, MENDLER discloses wherein the reinforcing elements (14 and/or 13) are in contact with the lower plate, (see element 14 in Figure 5 is in contact with the lowest plate 2’: Examiner notes that element 13 is also in contact with lowest plate 2’ but not shown in the Figure). 
Regarding claim 5, MENDLER discloses wherein the reinforcing elements (14 and/or 13) have a shape complementary to the shape of the lower plate, (see element 14 in Figure 5 is complementary to the shape of the lower plate 2’). 
Regarding claim 6, MENDLER discloses wherein the reinforcement plate (12) is a substantially planar plate, (see reinforcement plate 12 in Figure 4). 
Regarding claim 7, MENDLER discloses wherein the reinforcement plate (12) has two holes (see MENDLER’s Figure 3 annotated by Examiner) for the circulation of fluid, (see Col. 2, Lines [26-37]) the reinforcing elements being at proximity of the two holes, (see elements 14 MENDLER’s Figure 3 annotated by Examiner). 

    PNG
    media_image1.png
    383
    1094
    media_image1.png
    Greyscale

MENDLER’s Figure 3 annotated by Examiner

Regarding claim 8, MENDLER discloses wherein the lower plate (2’) has corresponding holes in regards of the two holes for the circulation of fluid of the reinforcement plate, the two holes of the lower plate being respectively in the two corners of the lower plate that are reinforced by the reinforcing elements, (Examiner notes that MENDLER’s lowest plate 2’ has corresponding holes in regards of the two holes for the circulation of fluid of the reinforcement plate 12. Furthermore, since the two holes of the reinforcement plate at the corners, the two holes of the lower plate are also respectively in the two corners above the two holes of the reinforcement plate. Furthermore, as seen in Figure. 1, the connection pieces 6 and 7 are shown extending through plate 2’: also see MENDLER’s Figure 1 annotated by examiner) 

    PNG
    media_image2.png
    534
    888
    media_image2.png
    Greyscale

MENDLER’s Figure 1 annotated by examiner
Regarding claim 9, MENDLER discloses wherein the fixation plate (17) has a planar surface (see element 17 in Figure 2), receiving the reinforcement plate and a protrusion (18) around the reinforcement plate (12), (MENDLER teaches in Col. 3, Lines [17-28] that “the reinforcing plate 12, is placed on a base plate 17 which has a Surrounding edge 18 for holding the cooler block 1 and at least two laterally projecting tab areas 19 are provided in which fastening Screws 20 exist for the fastening on the engine block 9. The reinforcing plate 12 can be soldered to the plate 2’ adjoining it as wall as to the base plate 17. The Surrounding edge 18 forms a receiving device into which the Surrounding edge 18 forms a receiving device into which the end of the cooler block 1 with the reinforcing plate 12 and its upwardly bent tabs 13 and 14 is fitted”). 

Regarding claim 10, MENDLER discloses wherein the protrusion (18) is a peripheral edge of the fixation plate (17), (MENDLER teaches in Col. 3, Lines [18-20] that “the reinforcing plate 12, is placed on a base plate 17 which has a Surrounding edge 18”.) 

Regarding claim 11, MENDLER discloses wherein the stack of plates define two circuits for two respective fluids, the circuits being configured so that the two fluids circulate alternately between the adjacent pairs of plates, (Examiner notes that the heat exchanger of MENDLER and the heat exchanger of the disclosed invention are well known in that art as “fluid-to-fluid heat exchanger” or “Plate Heat Exchanger (PHE)” which has a stack of plates defining two circuits flow for two fluids (usually oil and coolant) to exchange heat therein, see Col. 2, Lines [25-54]). 
Regarding claim 12, MENDLER discloses wherein the heat exchanger is an oil cooler, (see Col. 2, Lines [25-31]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over MENDLER (US5927394A) as applied to claim 1 above, and further in view of BRADU (US2007084809-A: Cited by Applicant).
Regarding claims 2 and 3, MENDLER does not teach wherein the reinforcing elements are only around one or more corners of the lower plate nor wherein the reinforcing elements are only around two corners of the lower plate.
BRADU teaches comprising: a stack of plates (12) comprising a lower plate (12’) onto which the other plates are stacked (see Figure 9); a fixation plate (13); and a reinforcement plate (60) between the fixation (13) plate and the lower plate (12’) wherein the reinforcement plate (60) has reinforcing elements (see BRADU’s Figure 9 annotated by Examiner), wherein the reinforcing elements are only around two corners of the lower plate (12’), (see BRADU’s Figure 9 annotated by Examiner).







    PNG
    media_image3.png
    874
    1160
    media_image3.png
    Greyscale
[BRADU’s Figure 9 annotated by Examiner]

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of MENDLER with the reinforcing elements are only around one or more corners of the lower plate, as taught by BRADU, since the simple substitution of one known element (two reinforcing elements that are only around two corners taught by BRADU) for another (reinforcing elements that are only on the sides disclosed by MENDLER) would have yielded predicable results, namely reinforcing the lower plater and the heat exchanger (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit using less materials since the reinforcing elements are necessary only around the high pressure area, (see BRADU ¶ [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                           
/TRAVIS RUBY/Primary Examiner, Art Unit 3763